DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 06/28/2022 containing amendments and remarks to the claims.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Korompai on 07/12/2022.

The application has been amended as follows: 
Claims 1, 2, 4, 6, 8, and 11
Cancelled. 
Claim 3
Line 1: “The process of claim [[2]] 22, wherein the acid catalyst is selected from the”

Claim 5
Line 1: “The process of claim [[1]] 12, wherein the alkylatable aromatic”

Claim 7
Line 1: “The process of claim [[1]] 12, wherein the olefin is at least one C14 to C60”

Claim 9
Line 1: The process of claim [[1]] 12, wherein initially contacting the”

Claim 10
Line 1: The process of claim [[1]] 12, wherein initially contacting the catalyst and”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 8, filed 06/28/2022, with respect to the rejections of claims 1-14 and 18-24 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended to the claims to incorporate allowable subject matter into independent claim 12 and rewritten the subject matter of claim 16 into independent form with all the limitations of the base claim. Therefore, the rejections of claims 1-14 and 18-24 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses a method as recited in claims 12 and 25 wherein adjusting the alkylatable aromatic compound and olefin to pre-reaction temperatures that are below the desired reaction temperature prior to introducing the catalyst comprises circulating the alkylatable aromatic compound and/or the olefin through the heat exchanger prior to introducing the catalyst into the loop reactor as recited in claims 12 and 25. Specifically, no prior art appears to teach or suggest a loop reactor comprising a reaction chamber and heat exchanger, wherein the heat exchanger is utilized to adjust the temperature of the alkylatable aromatic compound and olefin to a pre-reaction temperature below a desired reaction temperature prior to introducing the catalyst. 
The closest prior art of record, Luo et al. (US 2016/0001255 A1), teaches a process for alkylation of olefins with aromatics in the presence of a catalysts comprising 
a) providing a reactor in fluid communication with a circulation loop (loop reactor) ([0018], Fig. 2) where the loop comprises a reactor 200 in fluid communication with a heat exchanger 408 ([0054]-[0055]) such that a fluid is circulated through the heat exchanger and back to the reactor.
b) introducing a hydrocarbon feed 301 and catalyst feed 403 ([0055]-[0056]). Luo teaches that the reactants for alkylation include olefins and isoparaffins ([0087]), further teaches that when the alkylation is aromatic alkylation the reactants are olefins and aromatics ([0092]).
c) adding the catalyst feed 403 to the effluent 206 and passing them together through a heat exchanger 408 ([0055]; Fig. 2) where the effluent comprises unreacted hydrocarbons ([0039]). The heat exchanger cools the effluent ([0029]), which is equivalent to adjusting the temperature of the alkylatable aromatic compound, olefin and catalyst to a pre-reaction temperature that is below the desired reaction temperature by passing through the heat exchanger. 
However, Luo differs from the claimed invention in that Luo teaches that the heat exchanger adjusts unreacted hydrocarbons and the catalyst, in order to maintain the desired reaction temperature of the reaction, and does not disclose or suggest that the heat exchanger could be used and should be used to cool the alkylatable aromatic compound and olefin prior to the reaction starting (i.e. prior to introducing the catalyst to the loop reactor). Cycling the alkylatable aromatic compound and olefin through the loop reactor and specifically the heat exchanger within the loop reactor to adjust the reactants to pre-reaction temperatures prior to introduction of the catalyst and the reaction starting does not appear to be disclosed or suggested in the prior art. The prior art discloses using the heat exchanger to maintain desired temperatures throughout the reaction and not for pre-cooling. As such, claims 3, 5, 7, 9, 10, 12-14, 16, and 18-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772